United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 99-4030
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Eastern District of Missouri.
Patrick Jefferson,                       *
                                         *       [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                            Submitted: April 6, 2001
                                Filed: April 26, 2001
                                    ___________

Before BOWMAN, HEANEY, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

       Patrick Jefferson was convicted of conspiring to distribute and/or possess with
intent to distribute cocaine, marijuana, and/or heroin, in violation of 21 U.S.C. § 846
(1994). The District Court1 sentenced him to 150 months imprisonment and 8 years
supervised release. On appeal, his counsel raises three issues in a brief filed pursuant
to Anders v. California, 386 U.S. 738 (1967), and Jefferson raises two issues pro se.




      1
        The Honorable Catherine D. Perry, United States District Judge for the Eastern
District of Missouri.
       We reject seriatim the issues raised by Jefferson and his counsel. First, we find
that the evidence was sufficient to support Jefferson’s conviction. See United States
v. Grimaldo, 214 F.3d 967, 975 (8th Cir. 2000), cert. denied, 121 S. Ct. 330 (2000) and
121 S. Ct. 784 (2001). Second, the prosecutor adequately articulated a race-neutral
reason for exercising a peremptory strike against an African-American venireperson.
See Purkett v. Elem, 514 U.S. 765, 767-69 (1995) (per curiam). Third, the District
Court did not clearly err in applying an enhancement for possessing a firearm in
connection with the offense. See Brown v. United States, 169 F.3d 531, 532-33 (8th
Cir. 1999). Fourth, Jefferson’s retrial, after a hung jury in his first trial, was not barred
by double jeopardy. See Lockhart v. Nelson, 488 U.S. 33, 38 (1988). Finally,
Jefferson's sentence does not violate Apprendi v. New Jersey, 530 U.S. 466 (2000).
See United States v. Aguayo-Delgado, 220 F.3d 926, 934 (8th Cir.), cert. denied,
121 S. Ct. 600 (2000).

       We have reviewed the record independently pursuant to Penson v. Ohio, 488
U.S. 75 (1988), and we have found no nonfrivolous issues for appeal. Accordingly, we
affirm the judgment of the District Court, and we grant counsel’s motion to withdraw.

       A true copy.

              Attest:

                      CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                             -2-